Title: To James Madison from William C. C. Claiborne, 2 March 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


2 March 1804, New Orleans. “The northern mail arrived on last evening, but brought me no official letters from the Seat of Government.
“Perfect tranquility continues to prevail here; but really the burdens of the temporary Government are at present peculiarly hard upon me; and are becoming more so every day.
“I am compelled to exercise more authority than I had contemplated. I fear my Decrees or rather Ordinances will present a novel appearance at the Seat of Government, and I can assure you, I venture on this species of legislation with reluctance, and only in cases, where the interests of the society is involved, and the wishes of the people invite me to act.
“On my first arrival in this city, the solicitude of the inhabitants for some tribunals of Justice appeared to be universal, and the general complaint was, that no debts could be recovered. I immediately organized an inferior tribunal, and all parties seemed pleased with the institution. Debtors however have recently complained of the zeal and promptitude with which the Justices discharge their duties, and beg that some delay in the hearing and determining causes may be prescribed: I have endeavored to accomodate Debtors on this point, in prescribing certain rules of proceeding for the Court, which will produce in part the delay solicited.
“From the great variety of characters which are in New-Orleans; from several attempts which have been made to fire the City, and from several robberies which have occurred, I have been induced to direct a strict watch at night for the purpose of securing the City from fire and the designs of evil disposed persons.”
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC 2 pp.; in a clerk’s hand, signed by Claiborne; docketed by Wagner as received 4 Apr. Second RC marked duplicate. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 2:15–16.



   
   For Claiborne’s 3 Mar. 1804 ordinance establishing a night watch for New Orleans, see ibid., 2:16–19.


